                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JUSTINA RETTELLE,                              )
                          Plaintiff,           )
                                               )      No. 1:19-cv-858
-v-                                            )
                                               )      Honorable Paul L. Maloney
GRETCHEN WHITMER, et al.,                      )
                      Defendants.              )
                                               )

                                       JUDGMENT

      In accordance with the order entered on this date (ECF No. 7), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

IT IS SO ORDERED.

Date: December 2, 2019                         /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
